           Case 2:20-cr-00452-SVW Document 74 Filed 05/12/21 Page 1 of 1 Page ID #:806

                                           UNITED STATES DISTRICT COURT
                                          CENTRAL DISTRICT OF CALIFORNIA
                                               CRIMINAL MINUTES - GENERAL




 Case No.         2:20-cr-00452-SVW-1                                                              Date    May 12, 2021


 Present: The Honorable        STEPHEN V. WILSON, U.S. DISTRICT JUDGE - video

 Interpreter

        Joseph Remigio - video                     Lisa Gonzalez - video                           Frances S. Lewis - video
                Deputy Clerk                 Court Reporter/Recorder, Tape No.                      Assistant U.S. Attorney



                U.S.A. v. Defendant(s):            Present Cust. Bond            Attorneys for Defendants:         Present App. Ret.

Benjamin Jong Ren Hung - video                       X                                                                  X                X



 Proceedings:       ARRAIGNMENT & PLEA HEARING


         Waiver of Indictment filed
   X     Defendant is ARRAIGNED and specifically advised of his rights in exact language contained in "Statement of Defendant's
         Constitutional Rights".
   X     Defendant states true name is as charged.
         COPY indictment/information given deft.
   X     Court questions defendant regarding his physical and mental condition, and advises defendant of the nature and possible
         consequences of said plea.
   X     Defendant waives reading of Information.
   X     Defendant moves to change plea to the SUPERSEDING Information. ORDER Motion granted.
   X     Defendant sworn
   X     Defendant enters new and different plea of GUILTY to Count(s) One (1) through Eleven (11) of the Superseding Information.
   X     The Court questions the defendant regarding plea of GUILTY and FINDS that a factual basis has been laid and Further
         FINDS the plea is knowledgeable and voluntarily made. The Court ORDERS the plea accepted and entered.
   X     The Court refers the defendant to the Probation Office for investigation and report and the matter is continued to for August
         23, 2021, at 11:00 am for sentencing.
         The Court Further ORDERS
   X     Other Hearing held via Zoom video conference. Recording prohibited. Defendant waives personal appearance and
         acknowleges waiver of indictment.
         Plea agreement marked as exhibit 1. (attached hereto)




                                                                                                                    :         40

                                                                        Initials of Deputy Clerk     jre
cc: USPO
    USM
    PSLA

CR-11 (09/98)                                      CRIMINAL MINUTES - GENERAL                                                      Page 1 of 1
